DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-12 and 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek et al. (US PGPub 2014/0247210).

1)	Regarding claim 11, Henderek discloses an apparatus (figs. 1-3, computer 100), comprising: 
a memory that stores executable modules ([0058], the computer 100 can include programming 116 stored on permanent, rewritable, or transient memory); and
a processor, coupled to the memory, that executes or facilitates execution of the executable modules to perform operations ([0058], programming 116 stored on permanent, rewritable, or transient memory that enables the processor 102 to perform the functionality described herein), comprising:
acquire a spatial position relationship between a gaze point (gaze target of [0068]-[0069]) of a user employing the apparatus and an information carrier (display device 104 of [0068]-
process, at least according to the spatial position relationship, and correspondences between different spatial position relationships and information processing manners, information carried by the information carrier ([0067] and fig. 2B, zones 202 are used to enable non-contact control of the computer 100), comprising:
determine at least one information processing manner corresponding to the spatial position relationship ([0067], each zone 202 can be associated with a particular computer function), and
process, according to the at least one information processing manner, the information carried by the information carrier ([0069], for example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function. The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104).
Henderek teaches wherein the spatial position relationship comprises: a characteristic between the information carrier and the gaze point ([0069], “…a zone 202 can be located outside of the display 200 and the non-contact target 208 need not be constrained to the display 200 of the computer 100.  For example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function.  The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104.  Determination of a zone 202 outside of the display 200 can occur via an imaging device forming part of an eye tracking device or a separate imaging device.  If a user's gaze is determined to be directed towards an area outside of the display 200, the direction of the gaze can be determined as herein described and if the gaze target falls within the bounds of a zone 202 outside of the display 200, an appropriate function can be performed as further described herein.”). 
Henderek teaches determining whether a user’s gaze target falls within the bounds of a zone (202) located a distance e.g. to the left of a display device by using gaze direction and gaze target in a distance between the information carrier and the gaze point”. However, it would have been obvious to one of ordinary skill in the art to include distance as part of the acquired spatial position relationship in a system/method such as taught by Henderek, given that Henderek teaches determining whether a user’s gaze target falls within the bounds of a zone (202) located a distance e.g. to the left of a display device including by using gaze direction and gaze target in order to perform an appropriate function, since determining something is located a distance to the left of a position would be to determine a distance and direction as a spatial relationship to that position as well-known to one skilled in the art.  

2)	Regarding claim 12, Henderek further discloses wherein the spatial position relationship comprises at least one of the information carrier overlaps with the gaze point, the information carrier is located above the gaze point, the information carrier is located below the gaze point, the information carrier is located left of the gaze point, the information carrier is located right of the gaze point, the information carrier is located in front of the gaze point, and the information carrier is located behind the gaze point (fig. 2B and [0069], a zone 202 can be located outside of the display 200 and the non-contact target 208 need not be constrained to the display 200 of the computer 100).

3)	Regarding claim 15, Henderek further discloses wherein the operations further comprise:
prompt the user relating to the at least one information processing manner ([0068], the computer function associated with each zone 202 can, but need not, be presented to the user on the display device 104 (e.g., a text box)).

4)	Regarding claim 16, Henderek further discloses wherein the operations further comprise:
display the at least one information processing manner at the gaze point ([0068], the computer function associated with each zone 202 can, but need not, be presented to the user on the display device 104 (e.g., a text box)).


determine the information carried by the information carrier (fig. 2B, display 200 in zonal control mode 206);
determine at least one information processing manner corresponding to the information ([0069], for example, a zone 202 can be located a distance to the left of a display device 104 and can be associated with a certain computer function. The user can perform the function in that zone 202, as described in further detail below, by focusing gaze to the left of the display device 104); and
determine a correspondence between the at least one information processing manner corresponding to the information and at least one spatial position relationship ([0067] and fig. 2B, zones 202 are used to enable non-contact control of the computer 100. Each zone 202 can be associated with a particular computer function).

6)	Regarding claim 18, Henderek further discloses wherein the operations further comprise:
determine that the spatial position relationship does not change within a preset time period ([0071], in some embodiments, a lockout time can be implemented whereby if a user activates a function associated with a zone 202, the function associated with the zone 202 cannot be act rated (e.g., activated in the same manner or in a different manner) until the expiration of a certain length of time).

7)	Regarding claim 19, Henderek further discloses wherein the information carrier comprises any one of a business card, a picture, a label, a two-dimensional code, or a terminal interface (figs 2A and 2B, display 200 reads on terminal interface).

8)	Claims 1, 2 and 5-10 are method claims drawn to the apparatus of claims 11, 12 and 15-20 respectively and are therefore interpreted and rejected based on similar reasoning. 

9)	Claims 21-25 are non-transitory computer readable medium claims drawn to the apparatus of claims 11, 12 and 15-17 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderek further in view of Chi (US 8,898,496).  

1)	Regarding claim 20, Henderek does not disclose wherein the information carrier is the business card; and the operations further comprise: perform, on the information carried by the information carrier, any one of: collect an image of the business card; collect the image of the business card, and identify and store the image;  collect the image of the business card, identify and store the image, and send information according to an identified communication identifier; and collect the image of the business card, identify and store the image, and perform a social operation according to an identified user identifier.
	In a similar field of endeavor of computer systems, Chi discloses wherein the information carrier is the business card (column 7, lines 21-22, an object (for example, a business card)); and the operations further comprise:
perform, on the information carried by the information carrier, any one of: 
collect an image of the business card;
collect the image of the business card, and identify and store the image; 
collect the image of the business card, identify and store the image, and send information according to an identified communication identifier; and
collect the image of the business card, identify and store the image, and perform a social operation according to an identified user identifier (column 7, lines 22-25, commands that the user wants the computing system to perform using an imaging device (such as visually scanning and storing the information on the business card)). 
	In light of the teachings of Henderek and Chi, it would have been obvious to one of ordinary skill in the art that a system/method such as taught by Henderek to determine a spatial relationship between a user input (gaze) and an information carrier (in the form of a display) would have been applicable to other types of information carrier such as a business card as taught by Chi, and to substitute the gaze tracking 

	2)	Claim 10 is a method claim drawn to the apparatus of claims 20 respectively and are therefore interpreted and rejected based on similar reasoning. 

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 06/16/2021, with respect to the rejection(s) of claims 3, 13 and 23 under 103 have been fully considered and are persuasive in that the secondary prior art reference Iwasaki of the previous Office action rejection teaches distance relationship different from what’s claimed.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Henderek for Claims 1, 2, 5-12 and 15-25, and over Henderek in view of Chi for Claims 10 and 20 (see above rejections for full detail).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US PGPub 2015/0205362) discloses in S110, the user interface apparatus 100 calculate the first data related to the location of an object from the eye gaze of a user 200 ([0116]). 
Berme et al. (US 11,052,288) discloses a subject interacting with a virtual reality scene displayed on the subject visual display device of the force measurement system, wherein the subject is outfitted with an eye movement tracking device having a field-of-view camera and an inertial measurement unit attached thereto (fig. 50).
Bean et al. (US PGPub 2016/0155267) discloses a processing unit adapted to determine an offset distance by which the determined point of focus of the user is spaced from the transparent display area ([0080]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693